Stephens, J.
1. It is obvious. that a compressed bale of cotton about sixty inches high and small at the end will, when standing on end unsupported, topple over and fall, on the occasion of any jarring or movement of the foundation upon which it rests; and one employed as a servant, who necessarily assumes the known and obvious risks of his employment to work around bales of cotton of such description, so placed upon a lighter resting in the waters of a river, and whose duty it is to place such bales of cotton in such positions, can not. recover for an injury sustained by him as a result of one of the bales of cotton falling upon him by reason of the movement or swaying of the lighter, from disturbances in the water. Foundation Co. v. Gobay, 24 Ga. App. 494 (101 S. E. 392). The fact that the servant was not accustomed to work upon boats would not render the danger of the cotton falling less obvious, since it is perfectly obvious to any one unfamiliar with boats that any foundation supported by water is more or less insecure and likely to be disturbed.
2. In a suit by the servant against the master to recover damages for injuries sustained as a result of one of the bales of cotton falling upon him, where the undisputed evidence showed the above facts, a verdict for the plaintiff was unauthorized.

Judgment reversed.


Jenkins, P. J., concurs.